DETAILED ACTION
Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

The cited prior art references fail to teach or disclose a safety device and a method for operating the safety device for a machine, comprising:
emitting a first light beam in a first time slot by a first transceiver unit, wherein the first transceiver unit is configured for receiving a second light beam; 
emitting the second light beam in a second time slot that is different from the first one by a second transceiver unit, wherein the second transceiver unit is configured for receiving the first light beam; 
determining a reflecting object between the first transceiver unit and the second transceiver unit, only if the first light beam is received by the first transceiver unit in the first time slot or the second light beam is received by the second transceiver unit in the second time slot; and 24Ref: H037 P03643-US (72381) 2020-07-09 
determining a non-reflecting object between the first transceiver unit and the second transceiver unit, only if by neither of the two transceiver units in both time slots one of the two light beams is received.
The closest prior art found was Brown (‘550).  It discloses a safety device for protecting people from hazardous equipment by using light photo electric transceivers ([0010, 0017]) to determine whether undesired object is passing through a protected area based on interrupted light beams and reflected light beams ([0015, 0050, 0060]), but Brown fails to explicitly disclose the claimed steps of using different transceiver for transmitting and receiving light beams in different time slot to determine reflected object and/or non-reflecting object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688